Title: From George Washington to John Hancock, 26 August 1776
From: Washington, George
To: Hancock, John



Sir
New York Augt 26th 1776

I have been duly honoured with your favors of the 20th & 24th and am happy to find my Answer to Ld Drummond has met the approbation of Congress. whatever his views were, most certainly his conduct respecting his parole is highly reprehensible.
Since my Letter of the 24th, All most the whole of the Enemies fleet have fallen down to the Narrows, and from this circumstance—the Striking of their Tents at their Several Encampments on Staten Island from time to time previous to the departure of the Ships from thence, we are led to think, they mean to land the Main Body of their Army on Long Island and to make their Grand push there. I have ordered over considerable reinforcements to our Troops there, and shall continue to send more

as circumstances may require. There has been a little skirmishing & Irregular firing kept up between their and our advanced Guards, in which Colo. Martin of the Jersey Levies has received a Wound in his Breast which It is apprehended will prove mortal—A private has had his Leg broke by a Cannon Ball, and Another has received a Shot in the Groin from their Musquetry—This is all the damage they have yet done us—What they have sustained is not known.
The Shifting & changing, the Regiments have undergone of late, has prevented their making proper returns, and of course put it out of my power to Transmit a Genl One of the Army—However I beleive, our Strength is much the same that It was when the last was made, with the addition of Nine Militia Regiments more from the State of Connecticut averaging about 350 Men each these are Nine of the Fourteen Regiments mentioned in my Letter of the 19th Our people still continue to be very sickly.
The papers designed for the Foreign Troops have been put into several Channels in order that they might be conveyed to ’em, and from the Information I had yesterday, I have reason to beleive many have fallen into their Hands.
I have Inclosed a Copy of Lord Drummond’s Second Letter in answer to mine, which I received since I transmitted his First & which I have thought necessary to lay before Congress that they may possess the whole of the Correspondence between us, and see how far he has exculpated himself from the charge alleged against him—The Log Book he mentions to have sent Colo. Moylan, proves nothing in his favor. That shews he had been at Bermuda, & from thence to some other Island & on his passage from which to this place the Vessel he was in was boarded by a pilot who brought Her into the Hook, where he found the British Fleet, which his Lordship avers he did not expect were there, having understood their destination was to the Southward. I have the Honor to be with great respect Sir Your Most Obedt Sert

Go: Washington

